         Case 1:18-cr-00340-LGS Document 429 Filed 12/22/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     December 22, 2020
VIA ECF AND EMAIL
Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

       The Government respectfully submits this letter regarding the Court’s request for status
updates concerning the contemplated remission program to compensate victims in this matter.

        As the Court is aware, the United States Attorney General has the discretionary authority,
currently delegated to the Chief of the Department of Justice’s Money Laundering and Asset
Recovery Section (“MLARS”), to distribute judicially forfeited assets to victims, and we have
confirmed that MLARS intends to work with this Office to create a remission program for this
case. As discussed during the December 15, 2020 sentencing of defendant Robert Farkas, this
process cannot commence until the entry of final orders of forfeiture.

        In 2018, the Government seized 100,000 Ether units in fraud proceeds (the “Seized Ether
Units”) from defendant Sohrab Sharma’s Ether wallet, which the Government subsequently sold
pursuant to the Court’s Order of September 24, 2020. The Government is currently in possession
of $33,422,373.45 representing the net proceeds from the sale of the Seized Ether Units (the “Ether
Sale Proceeds”). On November 11, 2020, the Court entered a consent preliminary order of
forfeiture against Sharma (the “Sharma POOF”) with respect to the Ether Sale Proceeds and a
money judgment in the amount of $36,088,960.1 On or about November 17, 2020, following entry
of the Sharma POOF, the Government commenced publication of a forfeiture notice to notify
potential third-party claimants who may purport to have an interest in the Ether Sale Proceeds. In
the event that no third parties assert claims as to the Ether Sale Proceeds by the expiration of the
60-day notice period on or about January 16, 2021, the Court will then be in a position to enter a
final order of forfeiture, as required to include the Ether Sale Proceeds in the planned remission
program. Additionally, on or about October 13, 2020, the Government filed a proposed consent
order of forfeiture and money judgment in the amount of $347,062.58 against Farkas (the “Farkas
POOF”). Following the Court’s entry of the Farkas POOF, the Government will notify potential



1
 Pursuant to the Sharma POOF, upon the Court’s entry of a final order of forfeiture as to the Ether
Sale Proceeds, $29,000,000 shall be applied in partial satisfaction of the Money Judgment, leaving
$7,088,960 outstanding under the Money Judgment.
         Case 1:18-cr-00340-LGS Document 429 Filed 12/22/20 Page 2 of 2

                                                                                                Page 2


third-claimants who may claim to have an interest in the specific property identified in the Farkas
POOF.

        The pool of forfeited funds potentially available to compensate victims pursuant to a
remission program will not be known until the entry of final orders of forfeiture. We understand
that MLARS is currently planning for the selection of a claims administrator after final orders of
forfeiture are entered. The claim administrator will manage the process of notifying potential
victims, processing petitions, verifying losses, and recommending a distribution of available funds
to MLARS (which has sole discretion as to which victims ultimately receive remission and in what
amounts).

        In light of the complex nature of this process and uncertainties relating to, among other
things, the number potential victims that will file petitions, it is difficult to project a timetable for
compensating victims at this juncture. However, based on the past experience of MLARS and this
Office, large scale remission programs of this nature may take several years to complete.
Accordingly, the Government respectfully suggests that we provide periodic reports every six
months to apprise the Court regarding the establishment and operation of the remission process,
beginning six months following the entry of a final order of forfeiture as to the Ether Sale Proceeds.

                                                Respectfully submitted,

                                                ILAN T. GRAFF
                                                Attorney for the United States
                                                Acting Under 28 U.S.C. § 515

                                            by: _/s/ _______________________________
                                                Samson Enzer/Negar Tekeei/Daniel Loss
                                                Assistant United States Attorneys
                                                212-637-2342/ -2482/ -6527

cc: All counsel of record
